FILED
                            NOT FOR PUBLICATION
                                                                            SEP 03 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30135

              Plaintiff - Appellee,              D.C. No. 4:13-cr-00065-BMM-5

 v.
                                                 MEMORANDUM*
KATHERYN ELIZABETH SHERMAN,

              Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Brian M. Morris, District Judge, Presiding

                           Submitted August 31, 2015**
                              Seattle, Washington

Before: GOODWIN, GOULD, and IKUTA, Circuit Judges.

      Katheryn Elizabeth Sherman appeals her sentence on her conviction,

pursuant to a guilty plea, for conspiracy to submit false claims against the United

States in violation of 18 U.S.C. § 286.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Sherman’s attorney has moved to withdraw pursuant to Anders v. California,

386 U.S. 738 (1967), asserting that there are no non-frivolous grounds to appeal.

Sherman filed a pro se supplemental brief. The government filed no answer brief.

      Because our independent review of the record indicates that the plea

agreement, including the waiver of the right to appeal, was entered knowingly and

voluntarily, United States v. Aguilar-Muniz, 156 F.3d 974, 976 (9th Cir.1998), we

enforce the waiver, GRANT counsel’s motion to withdraw, and DISMISS the

appeal.

      DISMISSED.




                                         2